OFFICEOFTHEAITORNEY         GENERAL OFTEXAs
                         AUSTIN




Ronorabla Wll~i8c J. Lnwson
reeretsry or "Late
Austin, Toxss
                              Opialoa Eo. o-4874
lasr "ire
  Eorrorabls         ~Illlrm J. Lemoa,         Few   2



         this Rot,  to vote fo r llootors  or ?‘raausnt                 as&
         Vloe meslawt ot the unltod %,ssw,        unltia                $tt,stem
         ~@J38tOFS, Snd b9ranntatlr*r     la Oongms~.
              *L4ootion 2. MO Rtlson in mI11tary sonIo*   In
         tllR Of USr Oh811 bs rsqulrrd, 88 a acadltica Of
         VOtIng la any elaotloa for PnaI4eat, Vlos Prasidaat,
         llaotors for Prmri&*nt or Vloe  Pro~ld*nt,or f w
         Nnator or tM4bsr of thr Rouae of Rop~santrtlv~a,
         to PSI 8Qt 9011 t8X OT Oth4br tOX Or a&* say other
         9aymnt fo say Etsta ox P0~ltloslsuWlrislon thoreoi..
                     r*otion1       nquIlw
                              t-haL?oontsr~ or ?rsr end th, “.a-
  tory of      the       Ualtrd Sat08 to poOpan and fursld to
                       Navy of      t&
  mhsn    of the lad snd rural forras pod asxds,    8lm form o?
  whlob th elaotim provldaa,for their US. ia xequtsUn      ballot8
  fxom the ~eorrtw~ of %sts of thr stata of tholr nrl %ewe.
                     Z!*etb3n
                            4 dinots the Saant8rp 0r Nate ai eaoh ltato
:'$6 9ra9an           lpd-trulMllbt~owh loaal a8naaala(lbtmr4a #tat.-
 ,-at    untrlning         asnw end addnew   of, slrdathor Intox~~tIorr
: from   port        uard nqwsto for ballot8 zweitd by him with A@-




  #a10 nquasha              kllots, asabarn b the ltstouat m)om4
  by the Taonbrry                      A 4~91 i08%. of 8uoh statoamntbt
                                  0T~BMSo.
  ,$hs20asl oanvwrIn(           b0srd Is to bs a*1206 to the soontut
 :*r88898 to           bb kept at hi8 ottlam @pan at all tim8 ta puN2s
 ~ihrpa8tIon.
                     Caotloa 5       nquiroa  tha Ekontary of  W ham
                                                                 hsto
   rint04 a          suttioisnt       ntmbar or um ballots to    Es
                                                            wnt to .tboss
  181the rxwd senlrba.       The ballols ah812 prari$s for vetlng
  fo rl2*obors for Pmsidoat        and VI00 ?xoaldont, asa for anit
  f?tstas saaatsrs  an4 Raprr8sntotlres.          xi 6hs La
  tha 3,rte autharisra ft, they My aho pW3Vid*
  88did8k8 t0r 8te8 ln6 bi38i otfims, *ad UPON other Pt8to
  utt6rs.     The s~otlcm rwthtx presoribas          the tom Of ths ballot
  8~ b0 pmpama     by tb8 f?ror4tary     ot mato.
            Sootion 6 requlxes Ohs %s%Msrp Of .%&I tW rCrpsr0
  on& print s sutf2eIantmnnbs* of OffI0is2 sWslOWa* a04;ss-
  v810pts for ths use by (Ibeabsentee voter in *oWW*iW     ula
  gud oyf;0isl war halet far the return of such 882 brl2oh
  pmseribI= th6 ?QMI Of th0 4OVdOp6                      iii both ~DEtaQCW~.
          gmmablo Nllloa f. Lawsoa, Fee           )
,,.,3 i

      m ao0tIoa 8180 rsquirea              the printIn of isstrustiarg
                                                                     for me
      voaan.
            %otiou 7 requires the S?eoretsryof state to tranmIt
  to every wder of tha lent? and nsv81 foroes of the United Ststea
  who nk48 8pplIosticmIn sooor4oaoewith Swtlon     3 of ?Jm A.t,
  ss offIelal mr bsllot,sn*4lops,voting lnstruatlons,bboklot
" ssntslnlnginstruotions and explanations (IIto oastin(t 0 r&s
  lf on0 has lmn pro and, sn6 80 onvelopa to be url In roturnin~
      *        offloIr2nr     baELot   a nd
                                          lwe2ojw.
                  Section 8 oostaInsairwims    88 to the manner in
      rhisbthe voter shsll Pnp8n Ii28ballotfor nmlllal;to Oho
      SearWary of Stat*8It also Ulreotsthe Sooretar~of Ptete,
      upon reoelpta? the mr bs22ot, to prvptl send It to the
      lp p x a p r la
                    ll*etIan
                      te     offleldzof ths dlstriot, prooIaOtlor
      oeontfor the rehr*s rosldonoo.
              Nstlon 9 pralde8   for the lmwerolng o? thr wr
   h226?tsby the propor oo~~ooolrybser4 2n the ssm aanasr,
 .'as near 80 mat ho, as re&u     ballot8 esst a ttb olloetim;
  .Qboets that no war kllot aha be +rlUl If xaaelw4 br t&o
J;:'
   2sesl sleoblon offloIrlo after the alosing of the e210, er
 ,:.
   It the ratsr hss voted In psrwra sr by rbnntee b8Plot by
   tha prooedura prssrrib+d  br the &tit*.
                9ootIan20 sutherluo on a prop~ia8Ionby tbo Corqrso
      to defray lrpmses Inoarred la oony E   out tha prodsionm    of
      w&a AeB, and It 4Inoto tha manner br uJ&ah auah lpproprlatlon
      ohs21 ba ll2ooatsd to tho otsWs by the Bsoretsryof the Trsss@~
      at the cfnltodState8.
                Ssotlon 12 luthorlzos the Boontory of State of looh
      stat$ ts utI2Irothe remtees or ststo sn4 loos1 offlalels~rrt4
      8~~1~8 la Qiaeherglnghis dotlsaun4br the Aot.
                Sestlon12 sllsuo t&e ~rabsr of t&a lam? or nwa2
      iwooa o fthe Unit& Sta tes to llaal uhethrrhe Ml.1 vote uadar
      Pubflo 712 or in sooordrnoowith atste 1sws.
                      Sootion1) applies to thr pxOtlslons of ths Aat to
          prfrrrr   l2sotIanafor eanblQstbsfor *leotors for Tm*iduit
      and Vies Preslbentot the United Rtetes,and fo, Q&ted +%&es
          Smstoro    lnU RepreoontatIns~
       itOBOTabl0 w%llhIb            $. ~.OUSW, ibbm 4



                 ~~otlou 14 applier the prorirlom crimei. wd ~&&~$~
      iam   robibitiB# OftOMbS 4 Sin86 $8144laatlr4 iraaoQia4tfj
      414atfon8 lad TO6iB4$uada? %abllo 73.2.
                      hotiota 15 ~rorid48 that UIa ,406is co be U&all
       8OMbwd         to 8000+~pllahlto Turpaam: mad tbst aem 1~0~~1 i01
                        out th4 PrO~i4104aOf the Aot rhall not lnv&&idat4
                       4ld     und4r   it.

                                                  Uonetitut:w
                &ti010 6, .%ation 1, .OS tb4 I’stram
       lWVid48 that th4 tOllOUiB@ 0148848 Of p4rOonu aball not In
       allcmd    to    rot4     in   fhia stats,        toult:

                        Vli6h   1 All l0161419, EUhbS ODd 4OO&l3D,O&-
                 ploWI In ttw renlc4 ot tb4 &my or R4r OS ?,hr
    ,;,..~,
         (       Vnltrd mat44. f??ovi4*4      that   this r4ota iotioa    shall
                 aot SQply to arfi4bm or tti4Y4tloMl Guurb of T4x48,
                 th4 Ikt$ti81 oU*rd N***Tt*, t&a Otfleerr* t?esrr~a
                 uoFp* of tb* uJht,a 8tateI        DOT to callste4mon of
                 6h* Natlon41fAar4,6hb E~hobal Ewr4 4e44r~O, 0~4
i                the otlpaized ?aaar?a8 oi the UnitsA Qtatea, nor to
i                ratlnd     orrioam  or triocDit4a ?tot48 Amy, Fny anA
                 ubtlw corps1 SBa retiredParmnt OfrioOca and rrtlrra
                                                                         anA
i
         ‘: .,, lnlla 6.A     WB Of the wDit4a’ %at.@     .lizoy, Hrvy,
          I.     RariB4 CQrpI."
                        _~
                        dEtlol8 6, f?wMoD 2, ot tB4 ?tat4 thnatltati~
           provide8 that SDy psrarpa rabiblrrt     to tk4 pay'nant    of 8 pal& tax
           awt hm ~~14 that 0l1 t4x lwth4 mann4r ~mrorikd                   by awb
           saatiart ia ardor to L l q a a lWi4 U lZrator.
                   W@hr lrrtlols6, 5bOtiO~ 1 t+f,tht%a8 aW6itUtiW,
       g4n4nrr lipsakin& 4oUftra, aariwo, on4 mawa 4aployaA la
       th b la m I0b OT th4 w   0t tzb tg0f tb  mft4a  ~68688 0m a t8-
/      poalifi46fro42voting in 011 4144tiwa -La thia
       h-were who fall within ona Of tbb 0188848 BSWA
       tc p6b l814 Ob0tibll 0t sOOtion L or krbialo 6 of t
       ;f~~~~~wlas    qur1m4a tlA&r rwtion 2 of Artlola
       %A. 'p6a$ CODlztt~tUtiODalid14WS 4Bti$h&   tQ T4t4
       u    tbt$ 3tUt4        i&or.%& iD th4      44t,lVb    rilit8ry        Or Si8+81 44rd.48
       of   th4 unita         ctbt.06, wbr        th0     4801aloo      or   car Pta64 8
                                                           mts
       Cow* 18 t$r 04O4 or Warpor*erT'.~bw?Fm.a, 13: Tm*n 41 ,
       9.T. (aa) PM*
                      xt ~111 be obwrcod that .SMtioaL of TublfO 712
       4444 Do t F I y p @ #$  fathorb.lss 84lcti4*4,
                           +o lJ                      -d-*   *=a *a-
       la t&  44ni44     of C&4 hay     or Nary or th@ WBitbd !+%bt** $0
       r o k in ll08ti0m r0r                 elbotorrfor waiaont              au Vlcu wmm4*
  Of   t&8 g&t*A       f?t8t4a,    UBftid    Ft4toa    F4Batwa,     4&   B4pnaaatgtiv4g
  In Congr488, if 4UOh •~~~i4rs wrinea aad aeown 0m di*qu*llflad
           ti tot4 in 8wh 4140tfm8 by tb4 prorialoaa     or our ,-tat0
  tkl%LOB          This 18 m.4b401~8T by obaaivlw t&t
                   l                                     -4tim 1
  d 'ubl.le712 a&Wbs WRY to 4t4ry lnditldu41.      abaant fiol  the
  $1444 Of hi8 r44id4a44 4nd SorVin& In tha 18~4 or agtol a-8
  of the CDhsd   %4ta4 "*be ib or was rllglbl4 to raglskr for lnd
  is qu8iiti4a to rots at any rlrotioo   under the 14~ ef t&g vt4ta
  ot his toalaawa.    . .*
             fi@tiW 2 of i%blia 712, Aow~v~~, pl818ly attira]ptg
  80 eultirr tb4t prorloion or aur "tat4 con8tit:attw r4qulrinu
  lib8patHat Of 8 poll tax Oi ~&IWO aub)4ob thrrstu   iD 4rd.r
 "tO qaallry ooah persons 48 alaot*ra fs thl* S?tdite,  insofar
  as 4u4b oonatitutlosrlprovlalot~ 0r t&6 "tat4 oc 'i%ua lp p lb a
  Da 94raoua la th4 all.ltery 84s*lob ot tb tbltea   8t(rtea lo tiw
  0s ~4; rotlog in any 4la~atioa for fnabint,     woo Pmaa9a,
  alaotom                 Vloa Pmatient, or ?or F4n8tar
             for :'rualawt,                                                   or
 ',4mbW     or thQ HOW. Of ~4jn%44nt8biQ48~
              Ia uiu        b4 ob8eenea    that the duties inpocloa upon
  ~yw, aa Qaaketary         at    Ffate by Publie 712 ml&o uolualtaly
I"to the iurnlahl. at brllots to paraona in tha Ia& SD4 naval
  fomoa  or tha Un"4tea Stat88 awe7 irorptk4 p1848 at tbolr
  nalAmia* la time of uw, *Ihodesire to vok in 414rtkma     iar
  4hrtom   for I'r4ala4at ana Tfoe ProalA~ot of th shit~a 11U&ea
  and for   3nlt4d     ?&ate8     Slnatora     rml    Reppn4~tativaa,      sad   to
  tha rorolpt      or aaeb brllots       Sraa rrnoh araono
                                                   and t&   tmac
  riaaion  or tk4  Wllota   to the proper loael 414otien ofrl4lala.
  84 &uty mats    upaa ~oti, either ond4r ?ubIle 712 6s antler an7
  ~rovlaionso? tk4 “tati     law, to 4atamilnawAbtb4r Oh4 amnkr
  02 the la& or 1~4~41rmtsb 18 a quall?loA      vOQef 88 SW& 4laOtbB~
  m.tbrr the -4r&on Ilr l gualifledVOt4r 88 Sfd 4184tiW          24 8
  qwgt(a aa & drt4mdmQ uabar tbo rorlai4nm O? the Stat8 law
  -4 wder tba pr6VbiQnS Ot PUbliO 71:     2, in tha Zlrat 5wtanoa,
  bp tb4 ,7rop6rlooni rlootlon c2tialala.
            xt t,hapdore appostn that yvou are aoD oSfboirt1
  o4amrn4& rl$r.$A4 oonatitutloaelltyor ,940tion2 of Fob1Ia na.
  'i4w r4qu4st mn44Bt4 lo* our ooaaiUer8tlc8n   4alP tA4 wratl4n
  or th4 vgli6;ty of nook provlr%ona ot tE0 hot 88 k 0*4 Aud**
  pp*n ~fau,ana bbe err*06 of au,ob grovialonr Of Pub].E0 7U
  apw Ctaa law in wnf~i~t tb4rhth.          m4r4 26 not bfor4
  ao for de4~ai~~, ati w a0 aoa et tkttrtfw Aeold*, alar
/   mronor.blo
             *Illir f. L.u.o., Pam 6




                    slo*o tha a.tter 18 pnrrla6, in order that wa larr
    mnmn8r QU a. qutokll8. .8ibl.m ruxthorx0.tri.t       Ib.
    .oo$. 0I t-hi. opbaia to G r*lldity oi thl.  law l@ m
    UT be nqu1r.d to lpPlY It to t?i.g.n.r.1 .l.oti.a.  of thi.
           Th8 ohol08 ar ebotor8 for Pn.ia.at ..a 'irio. m8ib.t
    2'2. Cn1t.d %.to.     will not b. m.d. lt 8U.b .lr.tl.. b.t
    lt llsotlo8r h0l.Qtwo    8r8 bm8g   th.rdoro wo will dbo.
    rt ttli.t1m8 th. r.114rty OS the Aot OBll .8 1t .oouaa. y.u
    to sot 1 nr n8 a tto th eo a dng l1.6tio.sfor traitedstmt..
    sena to r8nd
              8 Flproemratetlvoa.
                    Attlrl.a ~otlba 2, of-the Constltut1aQ
                                                         of tbL
    unlt.~ fwate.        prim&r
                  ls.rtioa   2. Th8 Eowr of R*pm88nt*t:r8~ 8hl.l
             b   0o a p 0.06
                           o fuo mb o reb
                                        a o 8.n
                                             lver T
                                                  8o eo ml
                                                        Tea br r
             thr POOpl. of         Oh0   wvere1      8t.t..,            an6   the   *loate.
             1. l8.b i6t.t. 8h.11 h.v. tho QualLliortlm.      nquimit.
             ro~sl.ot~r. ol tho most n.lEoxeia.      Rr.nahof th. atut.
             Z.&l.tkw..



             d+fio1r17 oi the Amnaa@nt. to the Cormtitatlca
                                                          ai
    the un1t.a c3tet.r
                     pTeln4a.r
                    m*    cwl.to         ai tko   Unltod       Pt.t.8         .h.ll bo mom-
             poud   oi tw      afirt0rr rm             08ah st8k               8iaotod br
             th8 pOplO t&W.f,    iOr 81X fs.?.~ 8ai *rob son.tor
             .b.ll bav. .a. rot.. Th. .l.otor. in ..Ob lt.to   stmll
             h&t* th. qu.lftiO.tb.8 TO@.lt.    fOr .hOtOr.   Of tb.
             m.t nOIMx0~. br.a.klst al. .tot* h&l.l.tw...


                    &.ti@l* 1, s!*.$i~ 4 Of the                    Con.tttutlea        or the Walt04
    3t.t.r       provl4..t
     ~oa.r.bl. ri111.m I. L.w.on, a#. 8


     mat   ba defrayedfrom th* Fmdmnl 8pDropri8tlon  uhlah It 1.
     .o.t.ropl.todwill be mate .v.fl.bl. to you by the prorimf.0.
     of !?..t1on10 of r-'ublio712.
                                       Your. very truly
                                           GI'.?ERAI. GP l%AS
                                   I,TTcI!3XY



_(    FIRST ASSISTAUT
      A-G-